Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 01, 2015

The Court of Appeals hereby passes the following order:

A15A1968. DOUGLAS STANFORD v. CYNTHIA JO LONG STANFORD.

      On December 10, 2014, the trial court entered a family violence protective
order against Douglas Stanford. He thereafter filed several motions, including a
motion for judgment notwithstanding the verdict, all of which the trial court denied
on March 13, 2015. On April 14, 2015, Stanford filed a notice of appeal to this
Court. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. See Perlman v.
Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012).
      Here, Stanford filed his notice of appeal 32 days after the entry of the trial
court’s order underlying his appeal. Accordingly, we lack jurisdiction to consider this
appeal, which is therefore DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             07/01/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.